In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00379-CR

MARC ANTHONY RAYOS, Appellant              §    On Appeal from the 371st District
                                                Court
                                           §
                                                of Tarrant County (1524482D)
                                           §
V.                                              November 14, 2019
                                           §
                                                Opinion by Chief Justice Sudderth
                                           §
THE STATE OF TEXAS                              (nfp)


                         JUDGMENT ON REHEARING

      After reviewing appellant’s motion for rehearing, we deny the motion. We

withdraw our September 5, 2019 opinion and judgment and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth